UNITED STATES DISTRICT COURT :
SOUTHERN DISTRICT OF NEW YORK i

 

 

 

ETHAN KARAVANI, i
Plaintiff, * _
. “ 19-CV-10915 (ALC)
-against-
ZUMPER, INC., ORDER
Defendant.
xX

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made within
thirty (30) days.

SO ORDERED.

Dated: December 20, 2019 co
New York, New York 7 (Lae Rp

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 

 
